Exhibit 10.6

 

SITO MOBILE LTD.

2008 STOCK OPTION PLAN

Restricted Stock Unit Grant Schedule

 

Grantee’s name: [Grantee] Grant Date:      

1.     Number of restricted stock units granted:

 

[# of RSUs]

2.     Vesting:

 

Subject to the Grantee’s continued service to the Company through the applicable
vesting dates, the restricted stock units shall vest as follows:

 

(A) 20% of the restricted stock units on the date that the Committee first
determines that the average closing price of the Company Stock is at least $7.00
per share for 65 consecutive trading days;

 

(B) an additional 30% of the restricted stock units on the date that the
Committee first determines that the average closing price of the Company Stock
is at least $10.00 per share for 65 consecutive trading days; and

 

(C) the remaining 50% of the restricted stock units on the date that the
Committee first determines that the average closing price of the Company Stock
is at least $15.00 per share for 65 consecutive trading days.

 

 

If the Grantee’s service to the Company ceases for any reason, any restricted
stock units that are then still subject to vesting conditions as of such date
shall be immediately forfeited with no other compensation due to the Grantee.
Notwithstanding the foregoing, no Restricted Stock Units subject to this
Agreement shall vest unless the Grantee has complied with all applicable
provisions of the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended (the “HSR Act”). If the restricted stock units subject to this Agreement
would have vested pursuant to this Agreement but did not vest solely because the
Grantee was not in compliance with all applicable provisions of the HSR Act, the
Vesting Date and the share issuance date for such restricted stock units shall
occur on the first date following the date on which such restricted stock units
would otherwise have vested pursuant to this Agreement on which the Grantee has
complied with all applicable provisions of the HSR Act.



 

  SITO MOBILE, LTD.         By:          Name:     Title:     Date:  

 





 

 

SITO MOBILE, LTD.

2008 STOCK OPTION PLAN

 

AWARD AGREEMENT FOR RESTRICTED STOCK UNITS

  

THIS AWARD AGREEMENT FOR RESTRICTED STOCK UNITS (this “Agreement”) is made by
SITO Mobile, Ltd. (the “Company”) to the participant named on the grant schedule
attached hereto (the “Grantee”), dated as of the date set forth on the grant
schedule attached hereto (the “Grant Date”).

 

RECITALS

 

WHEREAS, the Company desires to award Restricted Stock in the form of restricted
stock units (hereinafter “RSUs”) to the Grantee under the SITO Mobile, Ltd. 2008
Stock Option Plan, as amended (the “Plan”), pursuant to the terms of this
Agreement.

 

NOW, THEREFORE, in consideration of these premises and the agreements set forth
herein, the parties, intending to be legally bound hereby, agree as follows:

 

1.       Grant Schedule.  Certain terms of the grant of RSUs are set forth on
the grant schedule (the “Grant Schedule”) that is attached to, and is a part of,
this Agreement.

 

2.       Grant of Restricted Stock Units.  As of the Grant Date, pursuant to the
Plan, the Company hereby awards to the Grantee the number of restricted stock
units set forth on the Grant Schedule (the “Award”), subject to the restrictions
and on the terms and conditions set forth in this Agreement and the Plan. The
terms of the Plan are hereby incorporated into this Agreement by this reference,
as though fully set forth herein. Capitalized terms used but not defined herein,
including the Grant Schedule, will have the same meaning as defined in the Plan.

 

3.       Grant Date.  The Grant Date of the RSUs is set forth on the Grant
Schedule.

 

4.       Vesting. Subject to the further provisions of this Agreement, the RSUs
will vest as set forth on the Grant Schedule (the date on which RSUs vest being
referred to as the “Vesting Date”).

 

5.       Transferability. The RSUs are not transferable or assignable otherwise
than by will or by the laws of descent and distribution. Any attempt to transfer
RSUs, whether by transfer, pledge, hypothecation or otherwise and whether
voluntary or involuntary, by operation of law or otherwise, will not vest the
transferee with any interest or right in or with respect to such RSUs.

 



 1 

 

 

6.       Issuance of Shares; Payment of Cash.

 

a.       Within ten (10) business days following the Vesting Date, the Company
shall issue to the Grantee, as determined in the sole discretion of the
Committee: (i) by book-entry registration or issuance of a stock certificate or
certificates, a number of shares of Company Stock equal to the number of RSUs
granted hereunder that have vested as of such date; or (ii) to the extent that
insufficient shares of Company Stock remain under the Plan to fully satisfy
delivery of Company Stock in respect of the vested RSUs, an amount in cash equal
to the Fair Market Value of each share of Company Stock that is unavailable
under the Plan to be delivered in satisfaction of the vested RSUs.

 

b.       The Grantee will not be deemed for any purpose to be, or have rights
as, a stockholder of the Company by virtue of the grant of RSUs, if and until
shares of Company Stock are issued in settlement of such RSUs pursuant to
Section 6(a) hereof. Upon the issuance of a stock certificate or the making of
an appropriate book entry on the books of the transfer agent, the Grantee will
have all of the rights of a stockholder.

 

7.       Securities Matters. The Committee may from time to time impose any
conditions on the shares of Company Stock issuable with respect to RSUs as it
deems necessary or advisable to ensure that the Plan satisfies the conditions of
Rule 16b-3, and that Company Stock is issued and resold in compliance with the
Securities Act of 1933, as amended.

 

8.       Electronic Delivery of Documents. The Grantee hereby authorizes the
Company to deliver electronically any prospectuses or other documentation
related to this Award, the Plan and any other compensation or benefit plan or
arrangement in effect from time to time (including, without limitation, reports,
proxy statements or other documents that are required to be delivered to
participants in such plans or arrangements pursuant to federal or state laws,
rules or regulations). For this purpose, electronic delivery will include,
without limitation, delivery by means of e-mail or e-mail notification that such
documentation is available on the Company’s Intranet site. Upon written request,
the Company will provide to the Grantee a paper copy of any document also
delivered to the Grantee electronically.

 

9.       Delays or Omissions.  No delay or omission to exercise any right, power
or remedy accruing to any party hereto upon any breach or default of any party
under this Agreement, will impair any such right, power or remedy of such party,
nor will it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of or in any similar breach or default thereafter
occurring, nor will any waiver of any single breach or default be deemed a
waiver of any other breach or default theretofore or thereafter occurring.  Any
waiver, permit, consent or approval of any kind or character by the of any
breach or default under this Agreement, or any waiver on the part of any party
or any provisions or conditions of this Agreement, must be in a writing signed
by such party and will be effective only to the extent specifically set forth in
such writing.

 

10.       Right of Discharge Preserved. The grant of RSUs hereunder will not
confer upon the Grantee any right to continue in service with the Company or any
of its subsidiaries or Affiliates.

 



 2 

 

 

11.       The Plan. By accepting this Award, the Grantee acknowledges that the
Grantee has received a copy of the Plan, has read the Plan and is familiar with
its terms, and accepts the RSUs subject to all of the terms and provisions of
the Plan, as amended from time to time. Pursuant to the Plan, the Board or its
Committee is authorized to interpret the Plan and to adopt rules and regulations
not inconsistent with the Plan as it deems appropriate. By accepting this Award,
the Grantee acknowledges and agrees to accept as binding, conclusive and final
all decisions or interpretations of the Board or its Committee upon any
questions arising under the Plan.

 

12.       Governing Law.  This Agreement and all claims or causes of action
(whether in contract or tort) that may be based upon, arise out of or relate to
this Agreement or the negotiation, execution or performance of this Agreement
(including any claim or cause of action based upon, arising out of or related to
any representation or warranty made in or in connection with this Agreement or
as an inducement to enter this Agreement) shall be governed by, and enforced in
accordance with, the laws of the State of Delaware, without regard to the
application of the principles of conflicts of laws.

 

The Award is made by the Company as of the date stated in the introductory
paragraph.

 



  SITO MOBILE, LTD.         By:          Name:     Title:     Date:  

 

 

3

 

